Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 in the reply filed on 1/5/2022 is acknowledged.  The traversal is on the ground(s) that the claims as substantially similar to be searched together without serious burden.  This is not found persuasive because the requirement of serious burden does not exist in a lack of unity analysis.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1-6 are objected to because of the following informalities: 
Claim 1 includes varying capital letter utilization that appears confusing, inconsistent and is improper.  For example, “Chemical Vapor deposition”, “Nickel substrate”, “Carbonaceous gases” “Methane” “Acetylene,” and “Hydrogen.” Such examples are not limiting and the entire claim set should be reviewed.
Claim 3 requires “CVD tube/chamber, comprises” however, this appears to improperly include a “,”
Claims requires “GQDs” however, GQD is defined as “Dots” (see preamble) and therefore would necessarily encompass plurality.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes multiple recitations of “CVD tube/chamber”; however, it is unclear if the chamber is required to be a tube or if tube is optional.
Claim 1 requires “sealing both ends of the CVD tube/chamber.”  The term “both ends” lacks antecedent basis because the claims do not explicitly require a structure that only has two ends, i.e. a tube would have only two ends), but claims also require chamber and a chamber may have 4 ends (i.e. 4 sides, each considered an end).
Claim 1 includes multiple recitations of the term “trimmer”; which should more reasonably be “trimers”
Claim 1 includes “carbon film/coating”; however, it is unclear if this is merely a film or a coating on the catalyst substrate is optional.

Claim 1 requires “the amorphous regions”; however, the requirement of amorphous regions lacks antecedent basis in the claims.
Claim 1 requires “amorphous carbon” however, the requirement of amorphous carbon lacks antecedent basis in the claims.
Claim 1 includes “cooled region/end”; however, it is unclear to the examiner if the region is at the end or if end is optional.
Claim 1 requires “dispersion the deposition of GQD particles;” however, the requirement of GQD particles lacks antecedent basis in the claims.
Claim 1 requires “the GQD Film”; however, the requirement of GQD Film lacks antecedent basis in the claims.
Claim 1 requires “repeating the entire process comprising the film formation process, the partial film oxidation process and the film dispersion process;” however, the requirement of repeating the entire process conflicts with the listing of only certain process steps.
Claim 1 requires “the film formation process;” however this term lacks antecedent basis because it is unclear what process steps (i.e. injecting a carbon precursor, disassociating the mixture, and/or cooling the chamber to deposit) are encompassed and required by the “film formation process.”  

Claim 1 requires “the film dispersion process” and while the prior claim language does provide antecedent basis (lacks antecedent basis because it is unclear what process steps (i.e. heating to initiate partial oxidation and/or injecting oxygen) are encompassed and required by the “the partial film oxidation process.”
	Claim 3 requires “the heating furnace elements” however, the requirement of heating furnace elements lack antecedent basis in the claims.
Claim 3 requires “the furnace insulation pads” however, the requirement of furnace insulation pads lack antecedent basis in the claims.
Claim 4 requires “to form the semi-crystalline carbon in walls of the CVD tube/chamber;” however, the claims requires condensation on the Cu or Ni substrate to form a semi-crystalline carbon” and therefore it is unclear if this is a different semi-crystalline carbon in the walls or the claims is improperly drafted (i.e. circulating the coolants externally in the walls of the chamber to form the semi-crystalline carbon)
Claim 5 requires “the heating furnace elements” however, the requirement of heating furnace elements lack antecedent basis in the claims.
Claim 5 requires “during a partial oxidation of film process”; however, the claim previously required “the partial oxidation of the film process” and a partial oxidation of semi-crystalline carbon film” and therefore this requirement lacks antecedent basis in the claims because it is unclear what the term in claim 5 modifies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.